DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, there is no support for the magnet generating a magnetic field sufficient to detachably couple the container to an otherwise movable object when a ferrous metal part of the movable object is brought into a field of influence of the magnet.  In particular, the disclosure is silent regarding a movable object or a ferrous metal part of the movable object.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0002054 to Gronkowski in view of US Patent No. 6,390,319 to Yu.
Regarding claim 1, Gronkowski discloses an apparatus (1, Fig 1) comprising a container (1) having a sidewall (13), a bottom (14), an open top (12), the bottom (14) and sidewall (13) defining an interior space capable of holding a volume of liquid, a base (2) connected to the bottom of the container and a magnet (23) disposed in the base.  Gronkowski does not teach a detachable lid in sealing engagement with the container.  However, Yu discloses an apparatus (Fig 2) and in particular discloses a detachable lid (14) in sealing engagement with container (20).  One of ordinary skill in the art would have found it obvious to incorporate a sealing lid to Gronkowski as suggested by Yu in order to seal and cover the contents in the container. Gronkowski further discloses the magnet generating a magnetic field sufficient to detachably couple the container to an otherwise movable object when a ferrous metal part of the movable object is brought into a field of influence of the magnet depending on the movable object and the amount of iron in the ferrous metal part of the movable object since the Gronkowski magnet has the structure as recited.  In the instant case that the magnet does not generate sufficient magnetic field, one of ordinary skill in the art would have found it obvious to increase the magnetism of the magnet to a range that would couple the container to an otherwise movable object in order to facilitate attachment of the storage container to the drink container (Gronkowski, abstract).
Regarding claim 2, Gronkowski further discloses container made of non-ferrous material (¶0039).
Regarding claim 3, Gronkowski further discloses non-ferrous material to be stainless steel (¶0039).

Claim(s) 1-8, 11-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0204664 to Fromme in view of US Patent No. 2,217,514 to Henry.
Regarding claim 1, Fromme discloses an apparatus comprising a container (100) having a sidewall (106), a bottom (308), open top, the bottom and sidewall defining an interior space (302) capable of holding a volume of liquid, a detachable lid (108) in sealing engagement with the open top (¶0043), a base (104) connected to the bottom of the container.  Fromme does not teach a magnet disposed in the base.  Henry discloses that it was known in the art to incorporate a magnet (18) disposed in a base (14) of a container (12) to prevent sliding or tipping when the surface on which the container is supported is inclined or disturbed (col. 1, ll. 5-10), the magnet (18) generating a magnetic field (col. 1, ll. 50-55) sufficient to detachably couple the container to an otherwise movable object when a ferrous metal part of the movable object is brought into a field of influence of the magnet (col. 2, ll. 50-55, col. 3, ll. 1-10).  One of ordinary skill in the art would have found it obvious to incorporate a magnet to the Fromme base as suggested by Henry in order to facilitate attachment of the container to a surface through magnetic attraction and thus prevent sliding or tipping.
Regarding claims 2-3, Fromme further discloses the container (100) made of non-ferrous material, the non-ferrous material being stainless steel (102, ¶0038).
Regarding claim 4-5, the modified Fromme teaches the apparatus of claim 1 but does not teach the recited magnet material.  However, Fromme further discloses use of a rare earth permanent magnet made of neodymium alloy (¶0042) on the side wall for attachment.  One of ordinary skill in the art would have found it obvious to also use neodymium alloy magnet for the magnet in the base for attachment on the base since it has been held that selection of a known material to make a container of a type of material prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 6, the modified Fromme further teaches the magnet (18, Henry) capable of generating the magnetic field as recited since it has the structure as recited.
Regarding claim 7, the modified Fromme teaches the apparatus as recited but does not teach the size of the container to hold the recited ounces.  However, one of ordinary skill in the art would have found it obvious to change the size and dimensions of the container in order to hold different volumes of liquid since it has been held that limitations relating to size were not sufficient to patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 8, Fromme further discloses the container has an upper rim (300, FIg 3a) and detachable lid (108) having a threaded sidewall to threadly engage upper rim of sidewall (¶0043).
Regarding claim 11, Fromme further discloses sidewall and bottom of the container are made of a double-walled (322, 102) stainless steel forming a vacuum chamber (¶0038, ¶0040).
Regarding claim 12, the modified Fromme further discloses base (104) having a cylindrical sidewall and bottom wall, magnet (18) is connected to inner surface of the bottom wall (Fig 4-5, Henry).
Regarding claim 14, Fromme further discloses the container being a double-wall stainless steel structure (322, 102) having a vacuum formed between the double walls to provide thermal insulation (¶0038, ¶0040).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fromme in view of Henry, US 2020/0352374 to Ferraro et al. (Ferraro) and US Patent No. 6,065,632 to Moore, Jr.
Regarding claim 9, the modified Fromme teaches the apparatus of claim 1 and further teaches container having an upper rim (300), detachable lid (108) including a sidewall that engages the upper rim.  Fromme does not teach the lid having a dispensing opening having a removable cap.  However, Ferraro discloses a container (Fig 1) and in particular discloses the lid (115) having a dispensing opening with a removable cap (165).  One of ordinary skill in the art would have found it obvious to incorporate a dispensing opening to Fromme on the lid as suggested by Ferraro in order to dispense the liquid through the lid.  The modified Fromme does not teach the lid engaging the inner surface of the upper rim by interference.  However, Fromme discloses other coupling connections may be used (¶0043) and Moore discloses container assembly wherein lid (30) includes a sidewall that engages inner surface of upper rim of container by friction fit (Fig 2, col. 3, ll. 10-15).  One of ordinary skill in the art would have found it obvious to substitute the connection of Fromme with a friction fit connection as taught by Moore in order to connect the lid and container since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fromme in view of Henry and Gronkowski.
Regarding claim 10, the modified Fromme teaches the apparatus of claim 1 and further discloses base (104) comprising a circular disc having a sidewall and bottom wall, wherein the magnet (18, Henry) is disposed within the base between the bottom of the container and the base (Figs 4-5, Henry) but does not teach the magnet having a circular disc shape.  However, Gronkowski discloses an apparatus (Fig 1) and in particular discloses magnets (16) that come in different shapes such as circular disc shape (¶0035).  One of ordinary skill in the art would have found it obvious to change the shape of the modified Fromme magnet to be circular as suggested by Gronkowski in order to adapt to the shape of the base since it has been held that changes in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fromme in view of Henry and US 2007/0158352 to Cheng.
Regarding claim 13, the modified Fromme teaches the apparatus of claim 12 but does not teach the bottom of the container press fit into the sidewall of the base.  However, Cheng discloses a double walls beverage container (Fig 1) and in particular discloses bottom of the container (35) being press fit (snapped) onto sidewall of base (40) (¶0029).  One of ordinary skill in the art would have found it obvious to attach the Fromme base to the bottom of the container through functionally equivalent connection such as press fit in order to removably attach the base and container since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Yu discloses a container with a sealing lid and one of ordinary skill in the art would have found it obvious to incorporate a sealing lid to Gronkowski in order to seal the container contents.
In response to applicant's argument that Gronkowski does not relate to coupling of a berage container an otherwise movable object, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, incorporating a magnet to the bottom of the Fromme container as suggested by Henry would allow the Fromme container to be stable with surfaces of ferrous material so that the container does not accidently move or slip.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735